Appeal from a judgment of the County Court of Madison County (DiStefano, J.), rendered May 21, 2002, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant pleaded guilty to the crime of sexual abuse in the first degree and was sentenced to six months in jail and a five-year term of probation. He was subsequently found to have violated the terms of his probation by failing to participate in a treatment program for sexual offenders and by spending the night in a household where children were present. As a result, defendant’s probation was revoked and he was sentenced to a determinate prison term of three years.
The evidence presented at the probation violation hearing established by a preponderance of the evidence that defendant violated the conditions of his probation (see CPL 410.70 [3]). *987We are not persuaded that the prison term imposed following the revocation of defendant’s probation was harsh or excessive. It is apparent from the record before us that County Court took into account all of the appropriate factors, including defendant’s below-average intelligence, before arriving at an appropriate sentence (see People v Brown, 252 AD2d 835, 837 [1998], lv denied 92 NY2d 923 [1998]). There is no indication that the court abused its discretion nor are there extraordinary circumstances that would warrant a reduction of the sentence in the interest of justice (see People v Roberge, 293 AD2d 913, 915 [2002], lv denied 98 NY2d 680 [2002]; People v Olmstead, 268 AD2d 891 [2000]).
Crew III, J.P., Peters, Rose, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.